Citation Nr: 0514055	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  00-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.  He died in May 1978.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO).  In that decision, the RO denied the 
appellant dependency and indemnity compensation (DIC) based 
on service connection for the cause of the veteran's death 
and also pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 2002).  

In May 2001, the Board entered a decision that denied on 
appeal the claim for DIC pursuant to 38 U.S.C.A. § 1318.  The 
Board then remanded the matter concerning the claim for DIC 
based on service connection for the cause of the veteran's 
death.  

In August 2002, the Board again remanded the appellant's 
claim of service connection for the cause of the veteran's 
death for the purpose of addressing her claim based on the 
theory of radiation exposure.  After the case was returned to 
the Board in September 2003, the Board denied this claim.  
The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).

In a January 2005 Order, the Court vacated and remanded the 
Board's September 2003 decision.  The case has now been 
returned to the Board for further appellate review consistent 
with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In this case, the appellant contends that service connection 
is warranted for the cause of the veteran's death.  The 
veteran died in May 1978 of carcinoma of the lung with 
metastasis.  The appellant alleges, among other things, that 
the veteran's cancer originated from exposure to radiation 
while serving in World War II.  

For claims involving radiation exposure, there are two 
mechanisms for establishing service connection, in addition 
to the standard methods of service connection for non-
radiation cases.  38 U.S.C.A. 1112(c) and § 38 C.F.R. 
§ 3.3111; see also McGuire v. West, 11 Vet. App.  274, 277 
(1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996); aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  The 
first, set forth in 38 C.F.R. § 3.309(d), creates a 
presumption that certain diseases, including lung cancer, are 
service-connected if manifested in veterans that engaged in 
one of several radiation-risk activities, to include the 
occupation of Hiroshima or Nagasaki, Japan, between August 6, 
1945 and July 1, 1946.  38 C.F.R. § 3.309(d).  The other, set 
out in 38 C.F.R. § 3.3111, establishes special procedures 
that VA must follow to develop a claim for in-service 
radiation exposure if the claimed disability falls among a 
list of "radiogenic diseases."  See 38 C.F.R. 
§ 3.311(b)(2)(iv) (2004) (lung cancer is considered a 
radiogenic disease for VA purposes).  According to 38 C.F.R. 
§ 3.311(a)(1), in all claims in which it is established that 
a radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. §§ 
3.307 or 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1) (2001).  For claims 
involving veterans who participated in the occupation of 
Hiroshima and Nagasaki, or who participated in atmospheric 
weapons testing, dose data will be requested from the 
Department of Defense.  38 C.F.R. § 3.311(2).  For claims 
involving radiation exposure not based on atmospheric nuclear 
weapons test participation or on the occupation of Hiroshima 
or Nagasaki, a request will be made for any available records 
concerning the veteran's exposure to radiation.  All such 
records will then be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2001).

Here the record indicates that the veteran served overseas in 
World War II and was attached to a unit located in Biak, 
Indonesia from March 29, 1945 to September 12, 1945.  In this 
appeal, the appellant urges that her husband was in Japan 
after atomic weapons were discharged and that radiation 
exposure resulted in his cancer.  She also indicated that the 
veteran was an aerial gunner with a rescue squad and flew 
rescue missions with his unit into Japan during the time 
period in question.  The record contains evidence and 
documentation supporting portions of the appellant's 
contentions.  There is no indication in the record, however, 
that the RO obtained the veteran's service personnel records 
or unit histories in order to verify whether the veteran 
served in Japan and, if so, the nature, location and duration 
of such service.  And the RO apparently did not contact the 
service department for additional information or refer this 
case to either the Department of Defense or the Defense 
Nuclear Agency for a dose estimate.

A remand is therefore required in this case in order to allow 
VA to adequately develop the appellant's claim that the 
veteran's death was the result of exposure to radiation in 
service.  Upon remand, the RO should ascertain (i) whether 
the veteran served in Japan, (ii) if so, the nature, duration 
and location of that service, and (iii) if necessary, the 
level of exposure to radiation in service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should also contact the 
National Personnel Records Center 
and all appropriate service 
departments and request a copy of 
the veteran's service personnel 
records and unit histories for all 
units with which the veteran served.  
The RO should also request from the 
appropriate service departments, to 
include as appropriate, the 
Department of Defense and the 
Defense Nuclear Agency (DNA), all 
available records and information 
specific to possible radiation 
exposure, including DD Form 1141.  
If any requested records are not 
available, or if the search for any 
such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
file, and the veteran should be 
informed in writing.  

2.  Thereafter, the RO should 
forward the veteran's records to, 
as appropriate, the Department of 
Defense or VA's Under Secretary for 
Health, for preparation of a dose 
estimate in accordance with 
38 C.F.R. § 3.311(a)(2).

3.  The RO should then determine if 
the veteran was exposed to ionizing 
radiation.  If the RO determines 
that the veteran was exposed to 
ionizing radiation, the RO should 
undertake the additional development 
specified in 38 C.F.R. § 3.311(b)(1) 
(2001).

4.  After completion of the 
foregoing, and after undertaking any 
further development deemed warranted 
by the record, the RO must again 
review the appellant's claim.  If 
any determination remains adverse to 
the appellant, she and her 
representative should be furnished a 
supplemental statement of the case 
and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




